Title: From Thomas Jefferson to Henry Knox, 22 June 1793
From: Jefferson, Thomas
To: Knox, Henry



Dr Sir
Philadelphia June 22. 1793.

I have this moment received a letter from Mr. Hammond informing me that the court of Admiralty having determined against it’s own jurisdiction in the case of the ship William, he applies to the Executive to detain her, as having been taken within the limits of our protection. As this detention can only be by the Military, I take the liberty of submitting to you whether the Governor should not be desired to take possession of the vessel, if she be liberated by the officer of the court. This being within your department, I have made free to write to you directly without passing thro’ the President, as he is much engaged, and it is a  plain case, and may require immediate interposition. I have the honor to be with great respect & esteem, Dr. Sir Your most obedt. & most humble servt

Th: Jefferson

